Case 1:19-cv-05014-KPF-RWL Document 26 Filed 01/30/20 Page 1 of 1

Jonathan Garvin
Pro Bono Counsel

 

 

USDC SDNY |

 

New York County Lawyers Association
14 Vesey Street
New York, NY 10006

January 30, 2020

Magistrate Judge Robert W. Lehrburger
United States District Court

Southern District of New York

500 Pearl Street, Room 1960

New York, NY 10007

Re: Second Request for Extension of Time
1:19-cv-05014-KPF-RWL

Your Honor:

DOCUMENT
ELECTRONICALLY FILED
DOC #:___ =

DATE FILED: _@”:.2 = 20 22

 

 

 

Thank you for extending my time to file Plaintiff's brief to January 31, 2020. Unfortunately, I
write to request that the Court grant a second, one-week extension to February 7, 2020. The
extra time will allow me to finalize the brief and have the client review it before filing. I
apologize for the necessity of my second request and for the inconvenience to the Court.

If you have an questions, I can be reached at garvinjonathan@gmail.com or (347) 306-5750.
Thank you for considering my second request for an extension of time.

Respectfully,

On Jed. PeoX beh

doe Feb-

Jonathan Garvin

York County Lawyers Association
Pro Bono Counsel
(347) 306-5750

 

oe ZO 2X

cserdent 7

_ ) \ : 3 “e due
robe BE ZOO

 

Lb

HON. ROBERT W. TEHRBURGER
UNITED STATES MAGISTRATE JUDGE
